Opinión disidente del
Juez Asociado Señor Negrón García.
WH
La función medular y atributo fundamental de los jueces —consustancial con el principio de independencia judicial— es interpretar las leyes.
En Coll v. Picó, 82 D.P.R. 27, 36-37 (1960), expusimos este postulado así:
... [N]inguna estipulación o admisión de las partes puede pri-var a un tribunal de su facultad de interpretar la ley. Por lo que se refiere a los hechos y a la prueba, el principio es que las *133estipulaciones de ordinario obligan tanto a las partes como al juez. No obstante, frente a las normas jurídicas y a su interpre-tación el juez se halla en una posición muy distinta. Como el tribunal es por definición un órgano jurisdiccional conocedor del derecho y de su técnica, tiene la ineludible obligación de buscar e interpretar la norma jurídica aplicable a la situación concreta que se le plantea. Además, existen obvias razones de orden público que impiden a los tribunales dictar fallos basados en normas erróneas de derecho, aunque éstas surjan de una estipulación suscrita por las partes. Síguese de aquí la conse-cuencia procesal de que las partes no vinculan al juez mediante las alegaciones, admisiones o estipulaciones que formulen so-bre la existencia o interpretación de determinados preceptos de ley. O sea, que la función de hallar el derecho es privativa del juez y en virtud de esa facultad el tribunal está en libertad de aplicar la norma que estime pertinente y adecuada, aunque sea separándose de las alegaciones, admisiones o acuerdos de los litigantes. (Citas omitidas y énfasis suplido.)
Con visión desde ese momento, este Tribunal por voz del entonces Juez Asociado Señor Lino Saldaña, invitaba a examinar las limitaciones que el orden jurídico le impone a una transacción, cuando su efecto es dar por terminado un pleito con sentencia. Coll v. Picó, supra, pág. 38 esc. 2. Pre-cisamente este recurso se proyecta en la impermisible mo-dalidad de pretender que por sentencia un tribunal re-frende, vía transacción, una interpretación contraria a la ley. Elaboremos.
rH h-H
Sabido es que una estipulación puede constituir un con-trato de transacción vinculante entre las partes, con efecto de cosa juzgada. Lausell Marxuach v. Díaz de Yánez, 103 D.P.R. 533 (1975); Canino v. Bellaflores, 78 D.P.R. 778 (1955); D. Espín Cánovas, Manual de Derecho Civil Español, 6ta ed., Madrid, Ed. Rey. Der. Privado, 1983, Vol. III. Sin embargo, tiene un límite: si se le somete al tribunal, no puede impedir que éste pase juicio sobre su validez o legalidad. Lo contrario significaría inducirlo a dictar sen-*134tencias nulas, contrarias a las leyes, a las que como jueces debemos sujeción.
La razón es sencilla: como contrato, la validez de toda transacción está sujeta a que concurran el consentimiento, el objeto y la causa. Así también, la transacción no puede -so pena de nulidad— ser contraria a la ley, la moral y el orden público. Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372. Sobre el extremo de la nulidad, Luna Serrano nos dice:
Parece claro que a pesar del diseño negocial dispositivo en que la transacción consiste, no podrá ser objeto de la misma la relación material que se intenta[ ] constituir con el negocio ilí-cito ..., ello no sólo porque la transacción sobre los efectos del negocio nulo sería una transacción sin objeto verdadero, sino ficticio, puesto que los actos realizados de manera contraria a las normas imperativas y a las prohibitivas son nulos de pleno derecho, ... sobre todo, porque entonces sería la transacción un negocio en fraude de Ley ...” (Enfasis suplido.) D. Agustín Luna Serrano, “La Ineficacia de la Transacción” en: Anales de la Academia Matritense del Notariado, Madrid, Ed. Rev. Der. Privado, 1980, T. XXIII, págs. 123-124.
No podemos, pues, suscribir la tesis mayoritaria que dictamina que la estipulación de las partes —período de licencia acreditable— constituyó un contrato obligatorio de transacción no sólo inter partes, sino a los tribunales.(1) No es suficiente fundamento la determinación mayoritaria de que es impertinente, para efectos de la validez de una tran-sacción, que ésta se haga conforme a derecho. No cabe el argumento de que, de lo contrario, las transacciones serían actos inútiles, que a nadie aprovecharían. Es un grave *135error concluir que las transacciones, al igual que las esti-pulaciones que pretenden ser elevadas a una sentencia, no tienen que ser compatibles con las normas jurídicas, inde-pendientemente de que el juzgador esté en desacuerdo con lo estipulado. El ámbito permisible se circunscribe a los derechos renunciables, no a obligar a un Juez a realizar actos contrarios a las leyes.

La interpretación mayoritaria, inintencionalmente pro-mueve una peligrosa norma que da al traste con el princi-pio de legalidad que debe amparar todas las decisiones de los tribunales.

En el caso de autos, no cabe duda que las partes inten-taron terminar el pleito, mediante una transacción a tra-vés de una sentencia judicial. Dicha intención estaba limi-tada por los requisitos para la validez de los contratos. No podían actuar contrario a la ley, la moral y el orden pú-blico, y convertir al tribunal en cómplice de su ilegalidad.

Rehusamos, al amparo del ropaje de una transacción, exigirle a un tribunal violar una disposición de ley. La psi-codinámica judicial, por mandato constitucional, prohíbe a los tribunales ignorar y, mucho menos, avalar, actuaciones ilegales de las partes.


 Luego de que Ramos Rivera incoara una demanda por incumplimiento de contrato contra el Estado Libre Asociado (en adelante el E.L.A.), estipularon que el período de licencia militar sin sueldo, era acreditable para fines de la pensión de retiro, limitando la controversia a la cuantía de daños que habrían de resarcirse.
No obstante, el ilustrado foro de instancia, Sala Superior de San Juan (Hon. Salim Chaar Padín, Juez), desestimó la demanda por entender que las determina-ciones de la Administración y de la Junta fueron correctas y que la estipulación entre las partes era contraria a la ley y no le obligaba. El reputado Tribunal de Circuito de Apelaciones confirmó por el fundamento de que no se agotaron los remedios administrativos.